SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 4 ) x ANNUAL REPORT PURSUANT TO SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-23712 UNR HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 301 East Pine Street, Suite 150, Orlando, FL (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number, Including Area Code:(407) 210-6541 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d)Of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero on-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The aggregate market value of the voting and non-voting common equity held by non-affiliatesas of the last business day of the registrant’s most recently completed second fiscal quarter was $11,180,733. Number of shares of Common Stock outstanding as of March 27, 2009: 24,464,799. Documents incorporated by reference:None TABLE OF CONTENTS PART I 1 Item 1. Business. 1 Item 1A. Risk Factors. 3 Item 1B. Unresolved Staff Comments. 6 Item 2. Properties. 6 Item 3. Legal Proceedings. 6 Item 4. Submission of Matters to a Vote of Security Holders. 6 PART II 7 Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 8 Item 7. Management's Discussion and Analysis or Plan of Operations. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 16 Item 9A (T). Controls and Procedures. 16 Item 9B. Other Information. 17 PART III 18 Item 10. Directors, Executive Officers, and Corporate Governance. 18 Item 11. Executive Compensation. 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 24 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item 14.Principal Accountant Fees and Services 25 Item 15. Exhibits and Financial Statement Schedules. 26 ii EXPLANATORY NOTE UNR Holdings, Inc. (formerly known as Promotora Valle Hermoso, Inc. and referred to in this report as “we” or the “Company”) is filing this Amendment No. 4 to its Annual Report on Form 10-K/A for the fiscal year ended December 31, 2008 to reflect the restatement of its consolidated financial statements and the notes thereto. As disclosed by the Company in its Current Report on Form 8-K filed with the Securities and Exchange Commission (the “Commission”) on April 8, 2010, the Audit Committee of the Board of Directors of the Company, upon the recommendation of management and in consultation with the Company’s independent registered public accounting firm, ZAO BDO, a member firm of BDO International (“BDO”), and its former independent registered public accounting firm, Wiener, Goodman & Company, P.C. (“Wiener Goodman”), concluded that the previously issued financial statements (the “2008 Financial Statements”) contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (the “2008 Annual Report”), should no longer be relied upon due to errors in such financial statements, and that the Company would restate such financial statements to make the necessary accounting corrections. The errors that require the restatement of the above-referenced financial statements relate to the accounting treatment of certain accounts receivable in respect of one of the Company’s projects, construction of a multi-functional residential and commercial complex on Marshall Rybalko Street (the “Project”) in Moscow.The Company has been acting as the General Contractor of the Project for the Russian Ministry of Defense (the “Principal”).In this capacity, the Company organized the construction and subcontracted with other companies for the performance of certain parts of the Project.The amounts of such subcontractor services were $37,694,545 and $-0-, respectively, for our fiscal years ended December 31, 2008 and 2007.The Principal refused to pay for the amounts payable to these subcontractors for their services.We initiated a lawsuit in order to recover these amounts from the Principal, with the current amount of our claims equal to $35,341,012.The court of primary jurisdiction accepted our claims, however, the Principal filed an appeal to a higher court, and presently our management and counsel are not in the position to determine the ultimate outcome of the litigation. While the ultimate outcome of this litigation is uncertain, management believes that the Company will ultimately prevail and collect substantially all of these amounts due from the Principal. Accordingly, no provision for the unrecoverability of these accounts receivable has been recorded. The Company's 2008 Financial Statements are being restated to record the amounts of these subcontractor services as liabilities under "accounts payable and accrued expenses", and to record the amount due from the Principal as an asset under "accounts receivable", and a new note 10 is being added to the 2008 Financial Statements to reflect the correction of this error.Corresponding changes are being made to the consolidated balance sheets at December 31, 2008 (as restated) included in our 2008 Financial Statements, as well as to notes 7 and 11 (as note 10 in the previously issued financial statements is being renumbered) thereto.Note 11 to our 2008 Financial Statements is being renumbered as note 12.For the sake of clarity, additional conforming changes have been made to the captions of the financial statements to reflect the Company's name change from "Promotora Valle Hermoso, Inc." to "UNR Holdings, Inc." This Form 10-K/A for the fiscal year ended December 31, 2008, is being amended solely to reflect certain changes in Part II, Item 8, Financial Statements and Supplementary Data, to set forth the above restatement.The other items of the 2008 Annual Report are being reproduced as part of the amendment solely for the convenience of the reader and the content set forth in such sections is as of the original filing date of the 2008 10-K, April 7, 2009 (except as specifically amended, modified or updated in the amendments to the 2008 10-K filed subsequently by the Company with the Commission).Any forward-looking statements included in this Form 10-K/A for the fiscal year ended December 31, 2008, represent management’s view as of the original filing date of the 2008 10-K as explained above. iii PART I Item 1. Business. Background We were incorporated under the laws of the State of Colorado on January 6, 1999. Prior to August 5, 2008, we were engaged in the housing business in the Republic of Ecuador.Effective March 24, 2008, we entered into an Acquisition Agreement (the “Agreement”) with stockholders of OJSC “494 UNR”, acorporation incorporated under the laws of the Russian Federation (“494 UNR”), providing for the acquisition by the Company of 66.83% of all of the outstanding shares of common and preferred stock of 494 UNR.At the closing under the Agreement on August 5, 2008, we issued 20,500,000 shares of our common stock to the controlling stockholder of 494 UNR. The Agreement provided for resignation at closing of the Company’s officers and directors and the appointment of new officers and a new Board of Directors, as well as for the sale of the Company’s existing business to former management. The acquisition by the Company of 494 UNRwas completed at a closing on August 5, 2008. Unless otherwise indicated or the context otherwise requires, the terms “we,”“us,”“our,”and the “Company” refer to Promotora Valle Hermoso, Inc. and its subsidiary 494 UNR. General 494 UNRcommenced operations in 1967 as a construction/infrastructure services component of the Russian government construction operations. It operated historically as a construction and infrastructure construction and maintenance company primarily in Moscow and the Moscow area. It specialized in general and infrastructure construction services, including the construction and maintenance of roads, highways and bridges, design/build apartment and office buildings and parks, warehouses, shopping centers and retail facilities, hotels, commercial housing projects and light industrial projects for governments, developers, businesses and end users. 494 UNRalso performed activities such as demolition, clearing, large-scale earthwork and grading, dewatering, drainage improvements and structural concrete. Historically it constructed various types of buildings and building complexes in government projects, and took part in reconstruction of the Moscow ring highway and building and reconstructing federal government roads. In 1998, the operation of 494 UNR’s business was transferred to an Open Joint Stock Company (OJSC) 494 UNR, which was incorporated in Bronnitsy town, Moscow area, under the laws of Russian Federation, and controlled by our principal stockholder Alexei Ivanovich Kim,. Commencing about the year 2000, 494 UNR began also to concentrate its construction activities on project development and construction and, in the infrastructure area, material supply. We are licensed as a construction contractor by the Russian Federal Agency for Construction and Municipal Economy for building first and second grade residential and business projects. We will have to renew our license in 2013. We operate for the most part as a general contractor and use subcontracting companies for construction and infrastructure installation services. Atpresent, in addition to general construction services, we develop and construct multi-functional multi-flat residential complexes and produce and supply infrastructure projects with a proprietary polyethylene road base material. The product forms a base beneath asphalt similar to a net to make roadbed stable. Our road base product can also be used in reinforcement of earth banks and slopes bordering roads, the bases of bridges, in the construction of airports, or, for example, for reinforcement of ski slopes.We manufacture our road base product in the Russian Federation using manufacturing partners; however, we own the patents for this product, which cover the material itself and the ultrasonic welding used in the production of the material. These patents are at this time filed only in the Russian Federation. The principal offices of 494 UNR are located at 4, Stroitelnaya Street, Bronnitsy, Moscow District, Russian Federation 140170, telephone: (495) 771 6719. 1 Industry Background in the Russian Federation In last three years Russia has experienced an economic boom, although now the Russian economy’s growth rate is expected to slow significantly over the next year. In 2007, there was a 7.8% increase in real GDP. Russia’s residential housing market has tracked this growth driven by strong growth in real disposable income; a comprehensive government housing program, which has envisions the construction of approximately 140 million square meters of housing annually by 2015; and decreasing household size and urbanization of the population. In 2000, residential construction growth was at an average rate of 8.7% per annum to reach 50.2 million square meters in 2006 and 60.2 million square meters in 2007. Because of the recent international liquidity crisis, there has been a decrease of demand for housing, but the Russian Government has announced measures to refinance mortgages to support the construction industry. We are participating in Presidential program 15X15 to provide former military personnel with housing and have our development projects in key locations in Moscow and in the Moscow area. Infrastructure projects, where our product for roadbed base and banks and slopes base reinforcement is used, are still a primary focus of the Russian Government. For financing infrastructure projects in the first quarter of 2009, Gazprom, Rosneft and other large companies may issue infrastructure bonds (guaranteed by a government program). It is our view that the fundamentals of supply and demand for the type of projects in which we are primarily engaged, quality real estate and infrastructure projects in Russia, remain solid in the medium to long term, and that we have made appropriate adjustments for the recent changes in Russian real estate market and infrastructure projects in that market. Customers For residential housing we have a diverse range of customers, mostly middle-class and upper middle-class families.The wealth of Russian families has increased during last five years. There are some new customers who can buy a flat without mortgage, and the percentage of buyers utilizing mortgages is significantly lower than in the United States or the European Union. Approximately 60% of our sales in 2008 were for private customers and approximately 40% were projects for governmental entities, together with individual participants in the projects in special programs of the Russian Government designed to increase the available housing supply. We participate in Presidential programs for maintenance of residential housing. We had sales in 2008 to one residential housing customer that accounted for 14.7% of consolidated net sales in that year. For our road base product, governmental infrastructure projects accounted for approximately 80% of sales in 2008, including the construction departments of the biggest government-controlled oil and gas corporations, GAZPROM and TRANSNEFT, and approximately 20% of sales was accounted for by private entities that are subcontractors for government infrastructure construction projects. Sales and Marketing The sales and marketing strategy of our company is developed by our marketing department and in cooperation with internationally-known companies (for example, CBRE). Competition The Moscow and Moscow area market of for real estate development is very large; there are more than 110 companies operating in this market. We believe that we are in the top 20 of these companies in terms of our size. In Moscow alone about five million square meters of housing is constructed annually. Intellectual Property We hold a patent issued in 1999 by the Russian Agency for Patents and Trademarks for our "PRUDON-494" road base material, which is a flexible compact structure made from polymer strips, sealed to each other. When expanded, "PRUDON-494" forms a spatial cellular grid constructed of polymer strips that reinforces the dirt road base. Theroad base reinforcement that we produce is made by approximately three other companies in Russia, but we are the sole owner of the patent on this technology and plan to enforce our exclusive rights to the technology.We believe that we are the largest supplier of this road base material in the Russian Federation. 2 Construction Practices We erect houses with use of special forms (timbering) for construction of the “monolithic” concrete structure directly on a building site. A monolithic building structure provides an almost "seamless" design with better insulation and soundproofing. At the same time, the structures are more durable.After we construct a monolithic concrete structure we fill in the walls of the building with bricks or concrete blocks and cover them with façade material. Insurance We carry social insurance for our employees and vehicle insurance for equipment owned by Company.Required payments to the Russian government are for the governmental social fund, medical insurance and pension coverage Sources of Materials We obtain materials for our construction and infrastructure businesses from a number of different sources in the Russian Federation. Concrete, metals, bricks, wood and other construction materials are purchased from and delivered by Russian producers. We purchase our road base material from any one of three large petrochemical companies in Russia, which are located in the European part of the Russian Federation. Usually, we use the closest producer to our production site for sources of material to reduce transportation cost. Construction Contracts In certain cases we bid through the official governmental process for the right to develop a certain project. Our contracts are generally obtained through competitive bidding in response to advertisements by federal, state and local government agencies and private parties. Less frequently, development and construction contracts may be obtained through direct negotiations with private owners. Our contract risk mitigation process includes identifying risks and opportunities during the bidding process, review of bids fitting certain criteria by various levels of management. We act as prime contractor on most of the construction projects we undertake. We accomplish our projects with our own resources and subcontract construction work and specialized activities such as electrical and mechanical work. As prime contractor, we are responsible for the performance of the entire contract, including subcontract work. Thus, we may be subject to increased costs associated with the failure of one or more subcontractors to perform as anticipated. We use design/build as a method of project delivery. Our construction contracts are typically two, or greater than two, years in duration with an average contract size approximately $45 million. Backlog Our backlog includes the total value of awarded contracts that have not been completed, including our proportionate share of unconsolidated joint venture contracts. Our backlog was approximately $1.5 billion as of November 2008. Seasonality Our businesses are seasonal. The Winter season from December through February is a period of substantially reduced residential and other construction projects and road construction activity. Item 1A. Risk Factors. We operate solely in the Russian Federation where we are subject to economic and political uncertainties. Unexpected and adverse changes in the Russian Federation could result in project disruptions, increased costs and potential losses. We are vulnerable to the cyclical nature of the construction business. The demand for our services and products is dependent upon the existence of projects with engineering, procurement, construction and management needs. As a result, our past results have varied considerably and may continue to vary depending upon the demand for future projects in the industries we serve. 3 Our business is subject to fluctuations in demand in the Russian Federation and to changing domestic economic and political conditions which are beyond our control. Operating in the Russian Federation marketplace exposes us to a number of risks including: • abrupt changes in government policies and regulations, • trade restrictions; • tax increases; and • international hostilities. The lack of a well-developed legal system in the Russian Federation some of these countries may make it difficult to enforce our contractual rights. Enforcement of our patent rights for our road base product, for example, would be difficult and expensive in the Russian Federation. To the extent that our business is affected by unexpected and adverse economic and political conditions, we may experience project disruptions and losses. Project disruptions and losses could significantly reduce our revenues and profits. Recent Constraints on the Availability of Credit in the Worldwide Banking System and in the Russian Federation may Affect our Results of Operations. We specialize in infrastructure supply services, and the construction of design/build apartment and office buildings and parks, warehouses, shopping centers and retail facilities, hotels, commercial housing projects and light industrial projects for governments, developers, businesses and end users in the Russian Federation.Recent constraints on the availability of credit in the worldwide banking system and in the Russian Republic could adversely affect construction and development projects of our customers and have a consequent adverse effect on our results of operations. As a result, we would face risks of: · Inability of our customers to finance their development and infrastructure projects, which wouldreduce the demand for our construction services and products; · currency fluctuations resulting from economic conditions in the Russian Federation; and · economic instability in our markets in the Russian Federation. We could face limitations on our ability to access the capital markets. Our ability to access the capital markets is subject to various factors, including general economic and/or financial market conditions. The current conditions of the financial markets have adversely affected the availability of credit and liquidity resources and our access to capital markets is more limited until stability re-emerges in these markets. We depend on the services of our Chairman and President and of our Chief Executive Officer and implementation of our business plan could be seriously harmed if we lost the services of either one. We depend heavily on the services of Alexei I. Kim, our Chairman and President, and of Alexei A. Kim, our Chief Executive Officer. We do not have an employment agreement with, nor do we have a “key person” life insurance policy on, either of these executives to cover our losses in the event of the death of either individual. There can be no assurance that these executives will remain in their management positions with us, and the loss of services of either of these two executives would disrupt our business operations, which could reduce our revenues and profits. 4 We bear the risk of cost overruns in some of our contracts. We may experience reduced profits or, in some cases, losses under these contracts if costs increase above our estimates. Under our fixed price contracts, contract prices are established in part on cost and scheduling estimates which are based on a number of assumptions, including assumptions about future economic conditions, prices and availability of labor, equipment and materials, and other exigencies. If these estimates prove inaccurate, or circumstances change such as unanticipated technical problems, difficulties in obtaining permits or approvals, changes in local laws or labor conditions, weather delays, cost of raw materials, our suppliers’ or subcontractors’ inability to perform, cost overruns may occur, and we could experience reduced profits or, in some cases, a loss for that project. Our backlog is subject to unexpected adjustments and cancellations and is, therefore, an uncertain indicator of our future earnings. Projects may remain in our backlog for an extended period of time. In addition, project cancellations or scope adjustments may occur, from time to time, with respect to contracts reflected in our backlog. Backlog reductions can adversely affect the revenue and profit we actually receive from contracts reflected in our backlog. Finally, poor project or contract performance could also impact our profits. If we guarantee the timely completion or performance standards of a project, we could incur additional costs to cover our guarantee obligations. In some instances, if we fail to complete the project as scheduled, or if the project subsequently fails to meet guaranteed performance standards, we may be held responsible for cost impacts to the client resulting from any delay or the costs to cause the project to achieve the performance standards, generally in the form of contractually agreed-upon liquidated damages. To the extent that these events occur, the total costs of the project would exceed our original estimates and we could experience reduced profits or, in some cases, a loss for that project. The nature of our engineering and construction business exposes us to potential liability claims and contract disputes which may reduce our profits. We have been and may in future be named as a defendant in legal proceedings where parties may make a claim for damages or other remedies with respect to our projects or other matters. These claims generally arise in the normal course of our business. When it is determined that we have liability, we may not be covered by insurance or, if covered, the dollar amount of these liabilities may exceed our policy limits. Any liability not covered by our insurance, in excess of our insurance limits or, if covered by insurance but subject to a high deductible, could result in a significant loss for us, which claims may reduce our profits and cash available for operations. Our continued success requires us to hire and retain qualified personnel. If we cannot find and keep the employees necessary to execute our contracts or to perform necessary corporate activities, it could have a material adverse impact on our business or financial results. We work in the Russian Federation where there are high security risks, which could result in harm to our employees or unanticipated costs. Some of our services are performed in high risk locations, and we may incur substantial costs such as security costs to maintain the safety of our personnel. Moreover, despite these activities, in these locations, we cannot guarantee the safety of our personnel. It can be very difficult or expensive to obtain the insurance we need for our business operations. As part of business operations, we maintain insurance both as a corporate risk management strategy and in order to satisfy the requirements of many of our contracts. Insurance products have become increasingly expensive and sometimes very difficult to obtain. Although we have in the past been generally able to cover our insurance needs, there can be no assurances that we can secure all necessary or appropriate insurance in the future. 5 Past and future environmental, safety and health regulations could impose significant additional costs on us that reduce our profits. We are subject to numerous environmental laws and health and safety regulations. Our projects can involve the handling of hazardous and other highly regulated materials which, if improperly handled or disposed of, could subject us to civil and criminal liabilities. In addition, past activities could also have a material impact on us. We generally do not have long term supply contracts and are subject to price fluctuations for construction materials. Our business is heavily dependent upon construction materials, such as cement, concrete, glass, and other materials, which we purchase from third-party suppliers. We could experience shortages of raw materials due to supply, production or shipment difficulties, which could decrease our ability to supply housing to our customers. We are also directly affected by increases in the costs of such raw materials. If we cannot increase prices because of competitive pressure, increased construction materials costs could reduce our profits. If we experience delays and/or defaults in customer payments, we could suffer liquidity problems or we could be unable to recover all expenditures. Because of the nature of our contracts, at times we commit resources to projects prior to receiving payments from the customer in amounts sufficient to cover expenditures on client projects as they are incurred. Delays in customer payments may require us to make a working capital investment. If a customer defaults in making its payments on a project in which we have devoted significant resources, it could have a material negative effect on our results of operations. We do not plan to pay cash dividends. Holders of our common stock are entitled to cash dividends when, as and if declared by the board of directors out of funds legally available for the payment of dividends. We have never paid dividends and our management does not anticipate the declaration or payments of any dividends in the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our board of directors and will be contingent upon future earnings, if any, our financial condition, capital requirements, general business conditions, and other factors. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. Our corporate offices in the United States are located at 301 East Pine Street, Suite 301, Orlando, Florida, which we lease under a lease expiring October, 2009, at a monthly rental of $1,075.Our corporate offices for our construction development operations are located at 4 Stroitelnaya St., Bronitsy, Moscow District, Russia 141070, where we own approximately 1,692 square meters of office space.The Company also maintains a sales office in Moscow under a lease expiring December 31, 2009 at a monthly rental of approximately $14,000.We believe that our existing facilities are adequate to support our existing operations and that, if needed, we will be able to obtain suitable additional facilities on commercially reasonable terms. Item 3. Legal Proceedings. None. Item 4. Submission of Matters to a Vote of Security Holders. Not applicable. 6 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Our shares of common stock are traded on OTCBB under the symbol “PVHI.” The following table sets forth, for the periods indicated, the high and low bid prices of our common stock, as reported in published financial sources.Quotations reflect inter-dealer prices, without retail mark-up, mark-down, commission, and may not represent actual transactions.All amounts have been adjusted to reflect the one for thirty reverse stock split effected in August 10, 2007. Fiscal Year Ended December 31, 2009 High Low Quarter ended March 31, 2009 $ $ Fiscal Year Ended December 31, 2008 Quarter ended December 31, 2008 $ $ Quarter ended September 30, 2008 Quarter ended June 30, 2008 Quarter ended March 31, 2008 Fiscal Year Ended December 31, 2007 Quarter Ended December 31, 2007 Quarter Ended September 30, 2007 Quarter Ended June 30, 2007 Quarter Ended March 31, 2007 Fiscal Year Ended December 31, 2006 High Low Quarter ended December 31, 2006 Quarter Ended September 30, 2006 Quarter Ended June 30, 2006 Quarter Ended March 31, 2006 Holders As of December 1, 2008, there were 425holders of record of our common stock. Dividends We have never declared or paid any cash dividends on our common stock, and we do not anticipate paying cash dividends in the foreseeable future.Our current policy is to retain any earnings to finance our future development and growth.We may reconsider this policy from time to time in light of conditions then existing, including our earnings performance, financial condition and capital requirements.Any future determination to pay cash dividends will be at the discretion of our board of directors and will depend upon our financial condition, operating results, capital requirements, general business conditions and other factors that our board of directors deems relevant. Securities Authorized for Issuance Under Equity Compensation Plans We do not currently have any type of equity compensation plan for our employees, officers or directors. 7 Item 6. Selected Financial Data. The following selected financial data has been derived from our audited financial statements and should be read in conjunction with such financial statements included herein. Year Ended December 31, 2008 (As restated) Statement of operations data: Operating revenues $ $ Income from operations Net Earnings Basic and Diluted Earnings per Share $ Balance sheet data: Total assets $ $ Liabilities—Notes Payable Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto and the other financial information included elsewhere in this report.Certain statements contained in this report, including, without limitation, statements containing the words “believes,” “anticipates,” “expects” and words of similar import, constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including our ability to create, sustain, manage or forecast our growth; our ability to attract and retain key personnel; changes in our business strategy or development plans; competition; business disruptions; adverse publicity; and international, national and local general economic and market conditions. Overview Throughout this report, the terms “we,” “us,” “our,” “Promotora Valle Hermoso”, “Promotora” and “our Company” refer to Promotora Valle Hermoso, Inc., a Colorado corporation, and, unless the context indicates otherwise, includes our subsidiaries. Prior to August 5, 2008, we were engaged in the housing business in the Republic of Ecuador.Effective March 24, 2008, we entered into an Acquisition Agreement (the “Agreement”) with stockholders of OJSC “494 UNR”, acorporation incorporated under the laws of the Russian Federation (“494 UNR”), providing for the acquisition by the Company of 66.83% of all of the outstanding shares of common and preferred stock of 494 UNR.At the closing under the Agreement on August 5, 2008, we issued 20,500,000 shares of our common stock to the controlling stockholder of 494 UNR. The Agreement provided for resignation at closing of the Company’s officers and directors and the appointment of new officers and a new Board of Directors, as well as for the sale of the Company’s existing business to former management.For accounting purposes, the Acquisition Agreement has been treated as a recapitalization of 494 UNR (now a 68.83% owned subsidiary of the Company) as the acquirer. The financial statements prior to August 5, 2008 are those of 494 UNR. 494 UNR is a construction and development company with its principal offices located in Bronnitsy (Moscow region), Russian Federation. 494 UNR operates primarily in the Moscow region of the Russian Federation and specializes in infrastructure supply services, and design/build apartment and office buildings and parks, warehouses, shopping centers and retail facilities, hotels, commercial housing projects and light industrial projects for governments, developers, businesses and end users. 8 Recent Developments Recent constraints on the availability of credit in the worldwide banking system and in the Russian Republic impacted adversely the construction and development projects of our customers and are projected to have a consequent adverse effect on our revenues and results of operations.In addition, the number of customers for residential units in our projects has decreased because of decrease in general purchasing power. We do not see any risks in our disposing of inventory, but the time period for turn over of inventory has increased. Results of Operations Year Ended December 31, 2008Comparedto Year Ended December 31, 2007 REVENUES. Total revenues for the year ended December 31, 2008, decreased to $89.3 million, or 4.4 %, as compared to $93.4 million during the comparable period of 2007. The decreasewas a result of a significant decrease in road base product revenues, from $43.0 million to $16.4 million, representing lower demand in the road/infrastructure construction marketof our road base product,offset by an increase inhome building revenues, from $50.1 million to $72.9 million, representing higher sales of apartments from completed construction projects. The Company’s businesses are seasonal. The winter season from December through February is a period of substantially reduced residential and other construction projects and road construction activity. COST OF SALES. Cost of sales decreased by $13.9 million, or 17.6%, to $65.2 millionfor the year ended December 31, 2008, from $79.1 million for the comparable period in 2007. This decrease was primarily due to substantially lowercost of sales of our roadbase product.Cost of sales of road base products decreased approximately $23.1 million due to the decrease in demand during 2008.Cost of sales increased approximately $9.2 million for home building due primarily to an increase in sales of apartments.Cost of sales as a % of sales has decreased 14% from 2007 to 2008. The Company attributes this decrease primarily to decreases in building construction costs allocated to completed sales and higher unit prices of sales contracts. SELLING, GENERAL AND ADMINISTRATIVE COSTS.Selling, general and administrative costs increased by approximately $2.9 million , to $6.4 million for the year ended December 31, 2008 from $3.9 million in 2007. The Company attributes the increase primarily to the write off and reserve for bad debts of approximately $1.2 million, increases in payroll costs of approximately of $.5 million, and other related expenses (professional fees and travel expenses) in connection with the Company’s SEC compliance obligations. INCOME FROM OPERATIONS. Income from operations increased by approximately $6.7 million, from $10.9 million for the year ended December 31, 2007 compared to $17.6 million for the year ended December 31, 2008, primarily due to the increase in home buildings gross margins offset by decreases in road base product operations.Road base product operations contributed approximately $5.2 million in 2008 compared to $8.7 million in 2007.Home building operations contributed $12.4 million in 2008 as compared to an operating profit of approximately $2.1 million in 2007. OTHER INCOME. Other income increased from $1.2 million for the year ended December 31, 2007 to $2.1 million for the year ended December 31, 2008, primarily due to the increase from net rental income during 2008 from rental agreements entered into during 2008 in connection with the rental of various buildings and equipment. OTHER EXPENSE. The Company incurred a foreign currency transaction loss during the year ended December 31, 2008of approximately $0.2 million in connection of repaying loans not in the functional currencyof the Company’s subsidiary. PROVISION FOR INCOME TAXES.Provision for income taxes increased from $2.9 million for the year ending December 31, 2007 to $4.8 million for the year ending December 31, 2008.The increase in the provision is primarily attributable to the increase in net income during 2008. NET EARNINGS. Net earnings increased by $3.7 million, to $9.8 million for the year ended December 31, 2008, from $6.1 million for the comparable period in 2007, primarily due to the Company’s increase in revenues in the home building segment, a decrease in the cost of sales resulting in higher gross margins in the home building segment offset by a decrease in revenues from its road base product segment,increases in selling, general and administrative expenses and a foreign currency transaction loss of $0.2 million. Generally, we expect a slowdown in the housing market in the Russian Federation to extend from late 2008 through 2009, and do not see a recovery back toward previous levels in 2007 to 2008 until 2010.As to our road base product, we expect a stable level of sales in 2009 as compared with 2008 revenue despite the decrease in revenue for the first quarter of 2009, although there is no assurance that this will be the case.The economic downturn should not affect this segment to the same extent that it may affect the Company’s home building segment. 9 Liquidity and Financial Resources The Company had a working capital surplus of approximately $22.2 million and stockholders’ equity of approximately $13.5 million as of December 31, 2008.During the year ended December 31, 2008, the Company had net borrowings of approximately $(3.3) million.Cash and cash equivalents increased approximately $9.7 million for the year ended December 31, 2008.The increase is primarily attributable to $14.3 million from operating activities (primarily $14.7 million from net earnings) offset, in part, by payments on borrowings exceeding proceeds from borrowings of approximately $3.3 million and approximately $0.4 million of purchases of equipment. Accounts receivable, net of allowances, were $9.3 million at December 31, 2008, as compared to $6.3 million at December 31, 2007. The increase in accounts receivable is primarily due to an increase in home building revenue in the fourth quarter of 2008 offset, in part, by a reserve for doubtful accounts of $500,000 established in 2008 and the write-off of approximately $700,000 in bad debts during 2008. Inventories were $83.7 million as of December 31, 2008 as compared to $80.0 million as of December 31, 2007 due primarily to an increase of $7.3 million of unsold projects under development offset by a decrease of $3.0 million of advance payments to contractors. Accounts payable and accrued liabilities were $1.0 million at December 31, 2008 as compared to $3.0 million at December 31, 2007 as a result of prompt payments during the fourth quarter of 2008. Customer deposits were $61.2 million at December 31, 2008 as compared to $53.0 million at December 31, 2007. The increase is primarily due increase in progress payments made by customers. The Company believes the sources of cash are sufficient to meet the overhead needs of the Company in 2009 including the liquidation of its short term debt.In January and February 2009, the Company liquidated $6.8 million of matured debt.The Company expects to eliminate debt of approximately $8.9 million in June 2009 through cash flow from operations and refinancing the debt with another financial institution. The Company expects to continue its sales of properties during 2009 but at a slower pace due to economic conditions. The global economic slowdown should not have a material effect on outstanding accounts receivable collections based on collections through the first quarter of 2009. However, to build out and complete scheduled projects, the Company will require significant additional financing. The sources of liquidity are a broad range of financial institutions in the Russian Federation, Japan, the United States and Europe, including banks, private equity funds and investment banks. The Company is also in negotiations with the government in the Russian Federation for either possible financing or the construction of additional apartment units for the government. The financial markets financing the Company’s construction projects have become much more difficult to obtain with the global liquidity crisis still in effect.The Company does not have any firm commitments as of this date and there is no assurance that the Company will be able to arrange required financing for its residential and other construction projects.The Company may be forced to delay such projects until financing is obtained.The Company has arranged financing in the past with these institutions and believes financing will be obtainable in the near future. Critical Accounting Policies The Securities and Exchange Commission recently issued "Financial Reporting Release No.60 Cautionary Advice Regarding Disclosure About Critical Accounting Policies" ("FRR 60"), suggesting companies provide additional disclosures, discussion and commentary on those accounting policies considered most critical to its business and financial reporting requirements.FRR 60 considers an accounting policy to be critical if it is important to the Company's financial condition and results of operations, and requires significant judgment and estimates on the part of management in the application of the policy.For a summary of the Company's significant accounting policies, including the critical accounting policies discussed below, please refer to the accompanying notes to the financial statements. The Company assesses potential impairment of its long-lived assets, which include its property and equipment and its identifiable intangibles such as deferred charges under the guidance of SFAS 144 "Accounting for the Impairment or Disposal of Long-Lived Assets" (“SFAS 144”). The Company must continually determine if a permanent impairment of its long-lived assets has occurred and write down the assets to their fair values and charge current operations for the measured impairment. Inventories - Inventories consist of land, land development,construction costs, capitalized interest and construction overhead and are stated at cost, net of impairment losses, if any. Construction costs are accumulated during the period of construction and charged to cost of sales under specific identification methods. Land, land development and common facility costs are allocated based on buildable acres to product types within each construction project, then charged to cost of sales equally based upon the number of projects to be constructed in each product type. The recoverability of inventories and other long-lived assets are assessed in accordance with the provisions of SFAS 144, which requires long-lived assets, including inventories, held for development to be evaluated for impairment based on undiscounted future cash flows of the assets at the lowest level for whichthere are identifiable cash flows. As such, we evaluate inventories for impairment at the individual level, the lowest level of discrete cash flows that we measure. 10 We evaluate inventories under development for impairment when indicators of potential impairment are present. Indicators of impairment include, but are not limited to, decreases in local market values, decreases in gross margins or sales absorption rates, decreases in net sales prices (base sales price net of sales incentives), or actual or projected operating or cash flow losses. The assessment of construction projects for indication of impairment is performed quarterly, primarily by completing detailed budgets for all of our projects and identifying those construction projects with a projected operating loss for any projected fiscal year or for the entire projected life. For those construction projects with projected losses, we estimate remaining undiscounted future cash flows and compare those to the carrying value of the project, to determine if the carrying value of the asset is recoverable. The projected operating profits, losses or cash flows of each construction project can be significantly impacted by our estimates of the following: • future base selling prices; • future projects sales incentives; • futureconstruction projects and land development costs; and • future sales absorption pace and cancellation rates. These estimates are dependent upon specific market conditions for each construction project. While we consider available information to determine what we believe to be our best estimates as of the end of a quarterly reporting period, these estimates are subject to change in future reporting periods as facts and circumstances change. Local market-specific conditions that may impact our estimates for a project include: • the intensity of competition within a market, including publicly available sales prices and sales incentives offered by our competitors; • the current sales absorption pace for both our construction project and competitor construction project; • construction project specific attributes, such as location, availability of lots in the market, desirability and uniqueness of our construction project, and the size and style of project currently being offered; • potential for alternative product offerings to respond to local market conditions; • changes by management in the sales strategy of the project; and • current local market economic and demographic conditions and related trends and forecasts. These and other local market-specific conditions that may be present are considered by management in preparing projection assumptions for each construction project. The sales objectives can differ between our projects, even within a given market. For example, facts and circumstances in a given project may lead us to price our projects with the objective of yielding a higher sales absorption pace, while facts and circumstances in another project may lead us to price our projects to minimize deterioration in our gross margins, although it may result in a slower sales absorption pace. In addition, the key assumptions included in our estimate of future undiscounted cash flows may be interrelated. For example, a decrease in estimated base sales price or an increase in project sales incentives may result in a corresponding increase in sales absorption pace. Additionally, a decrease in the average sales price of projects to be sold and closed in future reporting periods for one project that has not been generating what management believes to be an adequate sales absorption pace may impact the estimated cash flow assumptions of a nearby project. Changes in our key assumptions, including estimated construction and development costs, absorption pace and selling strategies, could materially impact future cash flow and fair value estimates. Due to the number of possible scenarios that would result from various changes in these factors, we do not believe it is possible to develop a sensitivity analysis with a level of precision that would be meaningful to an investor. If the undiscounted cash flows are more than the carrying value of the project, then the carrying amount is recoverable, and no impairment adjustment is required. However, if the undiscounted cash flows are less than the carrying amount, then the project is deemed impaired and is written-down to its fair value. We determine the estimated fair value of each project by determining the present value of the estimated future cash flows at a discount rate commensurate with the risk of the respective project. Our discount rates used for the impairments recorded to date range from 13.5% to 17.0%. The estimated future cash flow assumptions are the same for both our recoverability and fair value assessments. Should the estimates or expectations used in determining estimated cash flows or fair value decrease or differ from current estimates in the future, we may be required to recognize additional impairments related to current and future projects. The impairment of a project is allocated to each project on a specific identification basis and written down to each project’s fair value.Any impairment is allocated to specific lots on a square foot basis. Should the fair value of any lot need to be written down further based on the future selling value of that lot, an additional impairment charge will be specifically allocated to such lot.As of December 31, 2008 and 2007, the Company has evaluated the inventory for possible impairment and determined no adjustments for impairment existed.There were no contract cancellations and although the economic climate may cause a delay in completing construction projects, there is no current impairment issues that will affect current operations. 11 Inventories held for sale, which are land parcels where we have decided not to build a project, are a very small portion of our total inventories, and are reported at the lower of carrying amount or fair value less costs to sell. In determining whether land held for sale is impaired, management considers, among other things, prices for land in recent comparable sale transactions, market analysis studies, which include the estimated price a willing buyer would pay for the land (other than in a forced liquidation sale) and recent bona fide offers received from outside third parties. From time to time, we write-off deposits and approval, engineering and capitalized interest costs when we decide not to exercise options to buy land in various locations or when we redesign projects and/or abandon certain engineering costs. In deciding not to exercise a land option, we take into consideration changes in market conditions, the timing of required land takedowns, the willingness of land sellers to modify terms of the land option contract (including timing of land takedowns), and the availability and best use of our capital, among other factors. The write-off is recorded in the period it is deemed probable that the optioned property will not be acquired. In certain instances, we have been able to recover deposits and other preacquisition costs which were previously written off. These recoveries are generally not significant in comparison to the total costs written off. NEW FINANCIAL ACCOUNTING STANDARDS In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”, which enhances existing guidance for measuring assets and liabilities using fair value.This Standard provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities.In February2008, the FASB issued FASB Staff Position SFAS 157-1, “Application of SFAS No. 157 to SFAS No. 13 and Its Related Interpretative Accounting Pronouncements that Address Leasing Transactions” (“FSP SFAS 157-1”) and FASB Staff Position SFAS 157-2, “Effective Date of SFAS No.157” (“FSP SFAS 157-2”). FSP SFAS 157-1 excludes SFAS No. 13 and its related interpretive accounting pronouncements that address leasing transactions from the requirements of SFAS No. 157, with the exception of fair value measurements of assets and liabilities recorded as a result of a lease transaction but measured pursuant to other pronouncements within the scope of SFAS No. 157.FSP SFAS 157-2 delays the effective date of SFAS No. 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). FSP SFAS 157-1 and FSP SFAS 157-2 became effective for the Company upon adoption of SFAS No. 157 on January 1, 2008. See Note 3 of Notes to Consolidated Financial Statements for disclosures related to the Company’s financial assets accounted for at fair value on a recurring or nonrecurring basis.The Company will provide the additional disclosures required relating to the fair value measurement of nonfinancial assets and nonfinancial liabilities when it completes its implementation of SFAS No. 157. The Company completed its implementation of SFAS No. 157 effective January 1, 2009, and it did not have a material impact on its financial statements. In February 2007, the FASB issued SFAS No. 159 (“SFAS 159”) “The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value.The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet.SFAS 159 is effective for fiscal years beginning after November 15, 2007.SFAS No. 159 did not have a material impact on its financial statements. In December 2007, the FASB issued SFAS 141(R), which replaces SFAS 141 “Business Combinations”. This Statement is intended to improve the relevance, completeness and representational faithfulness of the information provided in financial reports about the assets acquired and the liabilities assumed in a business combination.This Statement requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the Statement.Under SFAS 141(R), acquisition-related costs, including restructuring costs, must be recognized separately from the acquisition and will generally be expensed as incurred.That replaces SFAS 141’s cost-allocation process, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values.SFAS 141(R) shall be applied prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual report period beginning on or after December 15, 2008. The Company completed its implementation of SFAS No. 141(R) effective January 1, 2009, and it did not have a material impact on its financial statements. 12 In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles” (“SFAS No. 162”).SFAS No. 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States.This Statement is effective sixty days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”The Company is currently evaluating the potential impact, if any, of the adoption of SFAS No. 162 on its financial statements. In December 2007, the FASB issued SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements - An amendment of ARB No. 51” (“SFAS 160”).SFAS 160 establishes new accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary.Specifically, this statement requires the recognition of non-controlling interests (minority interest) as equity in the consolidated financial statements and separate from parent’s equity.The amount of net income attributable to the non-controlling interest will be included in consolidated net income on the face of the income statement.SFAS 160 clarifies that changes in a parent’s ownership in a subsidiary that does not result in deconsolidation are equity transactions if the parent retains its controlling financial interest.In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the non-controlling equity investment of the deconsolidation date.SFAS 160 also includes expanded disclosure requirements regarding the interest of the parent and its non-controlling interest.SFAS 160 is effective for fiscal years, and interim periods other than fiscal years, beginning on or after December 15, 2008. The Company completed its implementation of SFAS No. 160 effective January 1, 2009, and it didhave a material impact on the Company's ConsolidatedBalance Sheet. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are primarily exposed to foreign currency risk, interest rate risk and credit risk. Foreign Currency Risk - Because our revenues are currently denominated in U.S. dollars, a strengthening of the dollar could reduce our reported revenues. We do not engage in financial transactions for trading or speculative purposes. Interest Rate Risk - Interest rate risk refers to fluctuations in the value of a security resulting from changes in the general level of interest rates. Investments that are classified as cash and cash equivalents have original maturities of three months or less.We believe that there is not a material risk exposure to our short term investments. Credit Risk - Our accounts receivables are subject, in the normal course of business, to collection risks. We regularly assess these risks and have established policies and business practices to protect against the adverse effects of collection risks. As a result we do not anticipate any material losses in this area. 13 Item 8. Financial Statements and Supplementary Data. UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2007 14 INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2008 and 2007 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2008 and 2007 F-3 Consolidated Statements ofComprehensive Incomefor the Years Ended December 31, 2008 and 2007 F-4 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2008 and 2007 F-5 Consolidated Statement of Cash Flows for the Years Ended December 31, 2008 and 2007 F-6 - F-7 Notes to Consolidated Financial Statements F-8 - F-31 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors UNR Holdings, Inc. (Formerly Promotora Valle Hermoso, Inc.) Moscow District, Russia We have audited the accompanying consolidated balance sheets of UNR Holdings, Inc. andSubsidiary(formerly Promotora Valle Hermoso, Inc. and Subsidiary) (collectively, the “Company”) as of December 31, 2008 and 2007, and the related Statements of Operations, Equity, Comprehensive Income and Cash Flows for each of two years in the period ended December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The 2008 consolidated financial statements have been restated for the correction of an error. See Note 11 to the consolidated financial statements describing the restated 2008 presentation. The 2007 consolidated financial statements have been restated to conform to 2008 presentation and a correction of an error.See Note 11 to the consolidated financial statements describing the restated 2007 presentation. As discussed in Note 1 of Notes to Financial Statements, 100% of the assets are located in the Russian Federation and 100% of the revenue is earned in the Russian Federation. In our opinion, such financial statements present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Wiener, Goodman & Company, P.C. Eatontown, New Jersey April 6, 2009, except for Notes 3, 5, 6, 9 and 12, for which the date is July 21, 2009 and Notes 7, 10 and 11, for which the date is April 8, 2010. F-1 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED BALANCE SHEETS December 31, December 31, 2008 (As restated) 2007 (As restated) ASSETS Cash and cash equivalents $ $ Inventories Receivables - net of allowance for doubtful accounts of $500,000 and $-0- Property, plant and equipment - net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Notes payable $ $ Accounts payable and other liabilities Customer deposits Deferred income taxes Total Liabilities Commitments and Contingencies - - Equity: Promotora Valle Hermoso, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 100,000,000 shares; outstanding 24,464,799 and 20,500,000 shares, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) Total Promotora Valle Hermoso, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. F-2 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF OPERATIONS For the Years Ended December 31, 2008 (As restated) Revenues: Home building $ $ Road base product Costs and expenses: Cost of sales Selling, general and administrative costs Income from operations Other income expense: Foreign currency transaction loss ) - Other income (principally rental income) Income before provision for income taxes Provision for income taxes Net earnings Less: Net income attributable to the noncontrolling interest Net earnings attributable to Promotora Valle Hermoso Inc. and Subsidiary $ $ Earnings per share - basic and diluted: Earnings per common share attributable to Promotora Valle Hermoso, Inc. and Subsidiary common shareholders $ $ Weighted average common shares outstanding - basic and diluted Amounts attributable to Promotora Valle Hermoso, Inc. and Subsidiary common shareholders: Net earnings $ $ See notes to consolidated financial statements. F-3 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Years Ended December 31, 2008 (As restated) 2007 (As restated) Net earnings $ $ Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to Promotora Valle Hermoso, Inc. and Subsidiary $ $ See notes to consolidated financial statements. F-4 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF EQUITY DECEMBER 31, 2008 Accumulated Other Comprehensive Common Stock Paid-In Retained Comprehensive Noncontrolling TOTAL Income No of shares Amount Capital Earnings Income (Loss) Interests Balance, January 1, 2007 $ Effect of recapitalization - Net earnings $ - - Currency translation adjustment - Unrealized foreign translation loss - - - Comprehensive income $ Balance, December 31, 2007 (As restated) Effect of recapitalization - ) Net earnings $ - - Currency translation adjustment ) ) - ) Comprehensive income $ Balance, December 31, 2008 (As restated) $ ) $ See notes to consolidated financial statements. F-5 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF CASH FLOWS For the Years Ended December 31, 2008 (As restated) 2007 (As restated) Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation (Gain) on sale of property, plant and equipment ) Deferred income taxes Change in operating assets and liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Cash flows from financing activities: Proceeds from borrowings Repayment of loans ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Changes in operating assets and liabilities consist of: (Increase) in accounts receivable $ ) $ (Increase) in inventories ) ) Increase in customer deposits Increase in accounts payable and other liabilities ) $ ) $ ) See notes to consolidated financial statements. F-6 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) For the Years Ended December 31, 2008 (As restated) 2007 (As restated) Supplementary Information: Cash paid during the period for Interest $ $ Income taxes $ $ Non-cash investing activities: Services rendered in lieu of proceeds from the sale of plant, property and equipment $ $ - See notes to consolidated financial statements. F-7 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization UNR Holdings, Inc. and Subsidiary (formerly Promotora Valle Hermoso, Inc. and Subsidiary) (“Promotora Valle Hermoso” or the “Company”) operates its business through its majority-owned subsidiary, pen Joint Stock Company(“494 UNR”).494 UNR, a Russian Federation corporation, is a construction contractor operating in the Russian Federation.In addition to the general construction services, the Company develops and constructs multi-functional, multi-apartment residential complexes and produce and supply infrastructure projects with a proprietary polyethylene road base material. 494 UNR operates primarily in the Moscow region of the Russian Federation and has completed projects in a number of other cities or urban areas.All revenue is earned within the Russian Federation. Basis of Presentation Effective March 24, 2008, Promotora Valle Hermoso entered into an Acquisition Agreement with the stockholders of 494 UNR, providing for the acquisition by the Company of 66.83% of the outstanding shares of common and preferred stock of 494 UNR.In connection with the final agreement, as of August 5, 2008, the Company issued 20,500,000 of its common stock to Alexey Ivanovich Kim (the “Controlling Shareholder”).Based on the number of outstanding voting securities as of August 5, 2008, the Controlling Shareholder owns beneficially approximately 84% of the Company’s issued and outstanding shares of common stock.In connection with the share exchange, the Company acquired the assets and assumed the liabilities of 494 UNR as the acquirer.The financial statements prior to August 5, 2008, reflect the assets and liabilities of 494 UNR at historical carrying amounts. Under the March 24, 2008 Acquisition Agreement providing for the share exchange with the controlling stockholder of 494 UNR, the former management of Promotora Valle Hermoso had agreed to assume all debt of Promotora Valle Hermoso in exchange for the assets of the Company’s former subsidiary, “ Conjunto Habitacional Maria Paz”. The sale of this subsidiary’s assets to former management was accomplished by the transfer of the ownership interests in this subsidiary in exchange for the assumption of approximately $1.0 million of debt of Promotora Valle Hermoso. The net assets sold in this transaction were approximately $400,000, representing the net assets of the Company as shown on its June 30, 2008, unaudited balance sheet included in its Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission (“SEC”) on August 11, 2008, reduced by approximately $400,000 for the reduced value of raw land and inventory due to the economic conditions within the construction industry sector in Ecuador. Following the sale of the existing business to former management, the Company retained no assets or liabilities attributable to operations of the parent corporation or operations of the Ecuador subsidiary prior to the sale of subsidiary’s assets and assumption by prior management of its liabilities. F-8 The share exchange was accounted for as a recapitalization.The financial statements show a retroactive restatement of the Company’s historical stockholders’ equity to reflect the equivalent number of shares of common stock issued in the acquisition. Effective August 5, 2008, the Company’s officers and directors resigned and new officers and a new Board of Directors were appointed, as well as the sale of the Company’s existing business to former management. Summary of Significant Accounting Policies Principles of Consolidation The financial statements include the accounts of the Company and its majority-owned subsidiary.All intercompany transactions and balances have been eliminated.Where the Company’s ownership is less than 100 percent, the minority ownership interests are reported in the Consolidated Balance Sheet as a liability.The minority ownership interest of the Company’s earnings is classified as “Minority interests share of earnings of consolidated subsidiary” in the consolidated statement of operations. Economic and Political Risks The Company faces a number of risks and challenges since its operations are in the Russian Federation anditsprimarymarketis in the Russian Federation.100% of the consolidated revenue is earned in the Russian Federation and 100% of the assets are located in the Russian Federation.Management cannot presently predict what future impact the political risk will have on the Company, if any, or how the political climate in the Russian Federation will affect the Company’s operations.Accordingly, events resulting from any change in the political climate could have a material effect on the Company. Use of Estimates The preparation of financial statements in conformity with accounting principles accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company is primarily engaged in developing several high-rise and mid-rise buildings and commercial centers that will take more than 12 months to complete as compared to sales of developments and houses that would be completed within a 12 month time frame. This change in activity during 2008, primarily commencing with the fourth quarter of 2008, qualified the Company under the percentage of completion method of accounting.As these buildings qualify under accounting principles, revenues and costs are recognized using the percentage of completion method of accounting in accordance with Financial Accounting Standards (“SFAS”) No. 66, “Accounting for Sales of Real Estate” (“SFAS 66”).Under the percentage of completion method, revenues and costs are to be recognized when construction is beyond the preliminary stage, the buyer is committed to the extent of having a sufficient initial and continuing investments that the buyer cannot require be refunded except for non-delivery of the apartment, sufficient apartments in the building have been sold to ensure that the property will not be converted to rental property, the sales prices are collectible and the aggregate sales proceeds and the total cost of the building can be reasonably estimated. Revenue from sales of developments that do not meet the percentage of completion criteria are recognized under the revenue recognition method for completed work under SFAS 66.Revenue and costs will be recorded at the time of completion of apartment construction and delivery to the buyer.Revenue is not recognized until the sale is consummated, the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay, the seller’s receivable is not subject to subordination and the usual risks and rewards of ownership have been transferred to the buyer. F-9 The cash received on the sale of apartments is recorded as customer advances or progress payments until the revenue is recognized.Cash advances at December 31, 2008 and 2007 against future revenue was $61,913,672 and $53,099,782, respectively. Revenue from the sale of materials for road base product is recognized when the work is completed and accepted by the purchaser in accordance with SOP 81-1.The contracts are usually of a short duration.As a result, the revenue recognized would not differ under the percentage of completion or the completed-contract method. Land, land development and the other common costs, both incurred and estimated to be incurred in the future, are amortized or allocated to the cost of projects closed based upon the total number of apartments to be constructed in each project.Any changes resulting from a change in the estimated number of apartments to be constructed or in the estimated costs subsequent to the commencement of delivery of apartments in the project are allocated to the remaining undelivered apartments.Construction and related costs are charged to the cost of apartments covered under the specific identifiable method. The Company receives a significant amount of cash advances or progress payments from customers.Advances received from government agencies are not refundable but advances received from non-government customers are refundable at the customer’s request the Company not proceed with the consummation of the construction.A customer can receive a refund from a cancelled contract only if the Company or the customer replaces the contract and the advance with another customer. Cash and Cash Equivalents Cash and cash equivalents include cash deposited in checking accounts, overnight repurchase agreements and money market funds with maturities of 90 days or less when purchased.The cash balances are held at a few institutions and may, at times, exceed insurable amounts.The Company believes it mitigates this risk by depositing cash in major financial institutions. Receivables Accounts receivable are recorded when the apartments are delivered.Accounts receivables are presented in the balance sheet net of allowance for doubtful accounts.Receivables are due in 90 days from the date of the invoice and each customer is evaluated on their ability to demonstrate a commitment to pay.Receivables are written off when they are determined to be uncollectible.The allowance for doubtful accounts is estimated based on the Company’s historical losses, the existing economic conditions in the construction industry, and the financial ability of its customers. The Company determined the amount to record as an allowance for doubtful accounts at December 31, 2008 based on a percentage of the current year write offs to the total of accounts receivables outstanding. The Company also analyzed the days outstanding of receivables to determine an adequate reserve. The Company incurred historical losses for the first time during 2008 primarily due to the current economic crisis. The collectability of receivables remains strong despite the economic crisis and the Company believes the amount reserved will be more than sufficient to cover any bad debts. The days outstanding of receivables has decreased and the economic situation in the Russian Federation expects to be much stronger by the end of 2009. For the years ended December 31, 2008 and 2007, the Company recorded bad debt expense of approximately $711,000 and $12,000, respectively.In addition, as at December 31, 2008, the Company established a reserve of $500,000 against future allowances for doubtful accounts. F-10 Inventories Inventories held for sale are recorded at the lower of cost or fair value less direct costs to sell.Fair value is defined as the amount at which an asset could be bought or sold in a current transaction between willing parties, that is, other than in a forced or liquidation sale.Construction costs are accumulated during the period of construction and charged to cost of sales under specific identification methods.Land, land development and common facility costs are allocated based on buildable acres to product types within each project, then charged to cost of sales equally based upon the number of apartments to be constructed in each product type.For inventories of projects under development, a loss is recorded when events and circumstances indicate impairment and the undiscounted future cash flows generated are less than the related carrying amounts and estimated cost to complete.The impairment loss is the difference between the recorded value of the individual project, and the discounted future cash flows generated from expected revenue of the individual project, less the associated cost to complete and direct costs to sell, which approximates fair value.The estimates used in the determination of the estimated cash flows and fair value of a project are based on factors known to us at the time such estimates are made and our expectations of future operations.These estimates of cash flows are significantly impacted by estimates of the amounts and timing of revenues and costs and other factors which, in turn, are impacted by local market economic conditions and the actions of competitors.Should the estimates or expectations used in determining estimated cash flows or fair value decrease or differ from current estimates in the future, we may be required to recognize additional impairments related to current and future projects. Post Development Completion Costs In instances where a development is substantially completed and sold and the Company has additional construction work to be incurred, an estimated liability is provided to cover the cost of such work and is recorded as cost of sales and included in accounts payable in the accompanying balance sheet.Post development completion costs relate to the Company’s home building operations.The nature of these costs would be any additional work that needs to be completed after the buyer has accepted title to the property.Revenue from the sale of the apartment is recorded under the Company’s revenue recognition policy which is prior to the completion of additional work.The additional work to be performed and the amount invoiced is usually not material to the amount billed to the buyer for the sale of the apartment. Fair Value of Financial Instruments For financial instruments, including cash, accounts receivable, accounts payable, notes payable and accrued expenses, it was assumed that the carrying amount approximated fair value because of the short maturities of such instruments.Management believes that the carrying amount debt is a reasonable estimate of its fair value. Concentration of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of accounts receivable.The Company grants credit to customers that are based on an evaluation of the customer's financial condition, without requiring collateral.Exposure to losses on receivables is principally dependent on each customer's financial condition.The Company controls its exposure to credit risk through credit approvals and progressive payments as the work is preformed. The Company is also subject to the risk of currency fluctuations that may affect the prices paid for goods and the amounts received for revenue. F-11 Advertising Costs Advertising costs are treated as period costs and expensed as incurred.During the year ended December 31, 2008 and 2007, advertising costs expenses were minimal as advertising costs are incurred by the agency hired by the Company to market its housing projects. Interest In accordance with SFAS 34, "Capitalization of Interest Cost", interest incurred is first capitalized to the property under development during the land development and construction period and expensed along with the associated cost of sales as the related inventory are sold. No interest was expensed for the year ended December 31, 2008 and 2007 as all amounts were capitalized in ongoing projects that expect to be completed in future periods.Capitalized interest is included in Inventories – sold and unsold projects under development – in the Company’s consolidated balance sheet at December 31, 2008 and 2007.Interest has been capitalized for the Marchall project, where the estimated cost of construction is approximately $400 million.The Company commenced sales of the Marchall project during the first quarter of 2009 and expects to complete the sales of the apartments in 2009.The balance of the commercial portion of the project will not be completed until 2011.The Marchall project is reviewed for impairment on a quaterly basis and no inventory or costs related to the project has been impaired as of December 31, 2008.The Marchall project consists of the construction of approximately 19,000 sq, m. of residential apartments, commercial retail space and the related infrastructure costs.As of December 31, 2008, the total capitalized interest on the Marchall project was approximately $6.5 million.Interest will be allocated to cost of sales as revenue is recognized. Interest cost incurred, expensed and capitalized were: Year End December 31, Interest capitalized at beginning of year $ $ Plus interest incurred Less cost of sales interest expense - - Less other interest expense - - Interest capitalized at end of year $ $ Depreciation Equipment is stated at cost less accumulated depreciation and amortization.Depreciation is calculated primarily using the straight-line method over their estimated useful lives. Income Taxes The Company accounts for income taxes using an asset and liability approach under which deferred income taxes are recognized by applying enacted tax rates applicable in future years to the differences noted in the financial statement carrying amounts and the tax basis of the reported assets and liabilities. The principal item giving rise to deferred taxes is expenses deductible for tax purposes that are not deductible for book purposes. F-12 The Company accounts for income taxes in accordance with the Internal Income Tax Law of the Russian Federation.The Company is taxed at a rate of 24%. Foreign Currency Translation The Russian ruble is the Company’s functional currency and the United States dollar is the reporting currency. Conversion of currency from the Russian ruble into a United States dollar (“US $”) has been made at the respective applicable rates of exchange.Monetary assets and liabilities denominated in foreign currencies are converted into US $ at the applicable rate of exchange at the balance sheet date.Income and expense items are converted at the average rates for the years then ended. Earnings Per Share Basic earnings per common share are computed by dividing net earnings by weighted average number of common shares outstanding during the year.Diluted earnings per common share are computed by dividing net earnings by the weighted average number of common share and potential common shares outstanding during the year.There were no potential common shares outstanding for the years ending December 31, 2008 and 2007. Advance payments to Contractors Advance payments to Contractors principally include prepayments to subcontractors for goods and services and which relate to specific housing projects (home building operations) which are expensed to cost of sales as the applicable inventory are sold.The projects typically are one to three years in length and the subcontractor costs are expensed on a specific project to project basis.The payment to subcontractors include prepayments prior to the work commencing, advance payments for raw materials, and architectural and engineering services prior to the work being submitted to the authorities.All projects are reviewed quarterly for impairment issues.If any impairment exists, costs will be written down at that time.Advance payments to contractors are included in inventory on the Company’s consolidated balance sheet at December 31, 2008 and 2007. Rental Income The Company leases, to third parties, buildings and equipment under operating lease arrangements for a period of up to one year.The lease terms usually begin on January 1 and terminate on December 31 and are renewable on an annual basis after new negotiations.Minimum lease revenues are recognized on a straight-line basis over the minimum lease term.Lease renewal periods are considered on a lease-by-lease basis and are generally not included in the initial lease term. Reclassifications Certain reclassifications have been made to prior period amounts to conform to the current year presentation, particularly in the detailed disclosures within the footnote pertaining to Inventories. F-13 New Financial Accounting Standards In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”, which enhances existing guidance for measuring assets and liabilities using fair value.This Standard provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities.In February2008, the FASB issued FASB Staff Position SFAS 157-1, “Application of SFAS No. 157 to SFAS No. 13 and Its Related Interpretative Accounting Pronouncements that Address Leasing Transactions” (“FSP SFAS 157-1”) and FASB Staff Position SFAS 157-2, “Effective Date of SFAS No.157” (“FSP SFAS 157-2”). FSP SFAS 157-1 excludes SFAS No. 13 and its related interpretive accounting pronouncements that address leasing transactions from the requirements of SFAS No. 157, with the exception of fair value measurements of assets and liabilities recorded as a result of a lease transaction but measured pursuant to other pronouncements within the scope of SFAS No. 157.FSP SFAS 157-2 delays the effective date of SFAS No. 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). FSP SFAS 157-1 and FSP SFAS 157-2 became effective for the Company upon adoption of SFAS No. 157 on January 1, 2008. See Note 3 of Notes to Consolidated Financial Statements for disclosures related to the Company’s financial assets accounted for at fair value on a recurring or nonrecurring basis.The Company will provide the additional disclosures required relating to the fair value measurement of nonfinancial assets and nonfinancial liabilities when it completes its implementation of SFAS No. 157.The Company completed its implementation of SFAS No. 157 effective January 1, 2009, and it did not have a material impact on its financial statements. In February 2007, the FASB issued SFAS No. 159 (“SFAS 159”) “The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value.The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet.SFAS 159 is effective for fiscal years beginning after November 15, 2007.SFAS No. 159 did not have a material impact on its financial statements. In December 2007, the FASB issued SFAS 141(R), which replaces SFAS 141 “Business Combinations”.This Statement is intended to improve the relevance, completeness and representational faithfulness of the information provided in financial reports about the assets acquired and the liabilities assumed in a business combination.This Statement requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the Statement.Under SFAS 141(R), acquisition-related costs, including restructuring costs, must be recognized separately from the acquisition and will generally be expensed as incurred.That replaces SFAS 141’s cost-allocation process, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values.SFAS 141(R) shall be applied prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual report period beginning on or after December 15, 2008.The Company completed its implementation of SFAS No. 141(R) effective January 1, 2009, and it did not have a material impact on its financial statements. In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles” (“SFAS No. 162”).SFAS No. 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States.This Statement is effective sixty days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”The Company is currently evaluating the potential impact, if any, of the adoption of SFAS No. 162 on its financial statements. F-14 In December 2007, the FASB issued SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements - An amendment of ARB No. 51” (“SFAS 160”).SFAS 160 establishes new accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary.Specifically, this statement requires the recognition of non-controlling interests (minority interest) as equity in the consolidated financial statements and separate from parent’s equity. The amount of net income attributable to the non-controlling interest will be included in consolidated net income on the face of the income statement.SFAS 160 clarifies that changes in a parent’s ownership in a subsidiary that does not result in deconsolidation are equity transactions if the parent retains its controlling financial interest.In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated.Such gain or loss will be measured using the fair value of the non-controlling equity investment of the deconsolidation date.SFAS 160 also includes expanded disclosure requirements regarding the interest of the parent and its non-controlling interest.SFAS 160 is effective for fiscal years, and interim periods other than fiscal years, beginning on or after December 15, 2008.The Company completed its implementation of SFAS No. 160 effective January 1, 2009, and it did have a material impact on the Company’s Balance Sheet. See Note 6 of Notes to Consolidated Financial Statements. 2. Property Property, plant and equipment consists of buildings, building improvements, furniture and equipment used in the ordinary course of business and are recorded at cost less accumulated depreciation.Accumulated depreciation related to these assets at December 31, 2008 and 2007 amounted to $173,261 and $196,170, respectively. Depreciation expense for the years ended December 31, 2008 and 2007 amounted to $64,355 and $74,220, respectively. Classification Expected Useful Lives Buildings and building improvements 7-30 years Transportation equipment 5-15 years Equipment 5-10 years 3.Inventories In accordance with Financial Accounting Standards No. 144, “Accounting for the Impairment of or Disposal of Long Lived Assets” (“SFAS 144”), the Company records impairment losses on inventory related to projects under development when events and circumstances indicate that they may be impaired and the undiscounted cash flows estimated by these assets are less than their related carrying amounts.The Company recorded no impairments for the years ended December 31, 2008 and 2007. F-15 As of December 31, 2008 and 2007, inventory consists of the following: December 31, 2008 (As restated) 2007 (As restated) Unsold projects under development . Raw materials - home building - road base product Advance payments to contractors $ $ F-16 4.Notes Payable Notes payable balances as of December 31, 2008 and 2007 were as follows: December 31, Note payable to OJSC Ros Der Bank, $ $ interest @ 14%, due November 18, 2008 and extended to February 2009.The note was repaid in full in February 2009. (b) Note payable to OJSC Siberbank of RF, - interest @ 14%, matured February 20, 2008 Note payable to OJSC Siberbank of RF, - interest @ 12.75%, due June 2009 Notes payable to Dunchoille Holdings Limited, - interest @ 10% due December 31, 2007. The notes were paid in full in July 2008. Interest in the amount of $718,167 has been earned as of December 31, 2007 (a) Note payable to officer, interest free, due on demand - $ $ The following table shows the maturities by year of the total amount of notes payable at December 31, 2008: Year ending December 31, 2009 $ The notes payable are collateralized by the Company’s accounts receivable and current projects under construction.The loan agreements contain no debt covenants or required ratios that need to be maintained.There are penalties or increases in the interest rates for a delay in payments, which can be as high as 21%. Interest expense for the years ended December 31, 2008 and 2007 in the amount of $2,038,255 and $2,472,452, respectively has been capitalized and included in the cost of sold and unsold projects under development in the Company’s balance sheet at December 31, 2008 and 2007. (a) In July 2008, the notes payable to Dunchoille Holdings Limited was paid in full on the maturity date of the agreement.The note was payable in US dollars and due to the strength of the Ruble compared to the US dollar, a realized exchange gain in the amount of approximately $1.6 million was recorded in the Consolidated Statement of Operations during the year ended December 31, 2008 upon liquidation of the notes reflecting the difference in exchange rates when the note proceeds was received and the exchange rates at maturity. (b) In November and December 2008, the Company made partial payments to OJSC Ros Der Bank.The note payable was payable in US dollars and due to the strength of the US dollar compared to the Ruble a realized exchange loss in the amount of approximately $450,000 was recorded in the Consolidated Statement of Operations and included in administrative expenses during the year ended December 31, 2008 upon partial liquidation of the notes reflecting the difference in exchange rates when the note proceeds were received and the exchange rates of maturity. F-17 As of December 31, 2008, the Company has recorded an foreign currency transaction loss in the amount of $1,309,000. The amount is included on the Company Consolidated Statement of Operations. 5. Income Taxes The Company adopted the provision of Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainties in Income Taxes” (“FIN 48”), on January 1, 2007.As a result of the implementation of FIN 48, the Company recognized no adjustment in the net liabilities or equity for unrecognized income tax benefit.The Company believes there are no potential uncertain tax positions and all tax returns are correct as filed.Should the Company recognize a liability for uncertain tax positions, the Company will separately recognize the liability for uncertain tax positions on its balance sheet.Included in any liability for uncertain tax positions, the Company will also setup a liability for interest and penalties.The Company’s policy is to recognize interest and penalties related to uncertain tax positions as a component of the current provision for income taxes. The provision for income taxes consists of the following: December 31, 2008 (As restated) Current: Federal $
